Citation Nr: 0907149	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1972.  He was stationed in Vietnam from August 1971 to April 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined the Veteran's request to reopen his claim for 
service connection for PTSD.  The Veteran timely filed a 
Notice of Disagreement (NOD) that same month.  The RO 
provided a Statement of the Case (SOC) and the Veteran timely 
filed a substantive appeal in February 2006.  The RO provided 
a Supplemental Statement of the Case (SSOC) in May 2006, 
December 2006, and August 2007.

In November 2005, the Veteran and his wife testified at a 
District Regional Office (DRO) hearing.  A transcript of the 
hearing is associated with the claims folder.  

The Board notes that the Veteran requested a Travel Board 
hearing in his February 2006 Form 9.  The Board also notes 
that the Veteran indicated he wanted a Travel Board and 
Videoconference hearing in an April 2006 correspondence.  
Although the Certification Worksheet prepared by the RO 
indicates that the Veteran canceled his hearing request, the 
claims file does not contain a written withdrawal.  In light 
of the Board's decision to grant the Veteran's claim, 
however, a remand to clarify whether he wants a hearing is 
not necessary.


FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD; the Veteran 
did not file a timely substantive appeal.

2. In February 2005, the Veteran filed an application to 
reopen his claim for service connection for PTSD. 

3. There is sufficient competent psychiatric evidence of a 
current diagnosis of PTSD and at least one psychiatric 
opinion has causally linked this disorder to one or more of 
the Veteran's claimed stressors while on active duty in 
Vietnam; the evidence falls at least in relative equipoise as 
to whether the Veteran was subjected to weaponry fire while 
on active duty in Vietnam; his PTSD has been linked to at 
least one verified in-service stressor. 


CONCLUSIONS OF LAW

1. The June 1991 RO decision that denied the Veteran's claim 
for service connection claim for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

2. Because the evidence presented since the June 1991 RO 
decision is new and material, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).

3. With application of the doctrine of reasonable doubt, 
service connection for  PTSD is warranted.  38 U.S.C.A. §§ 
101 (24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2008).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2008).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen his claim 
for service connection for PTSD.  Therefore, no further 
development is needed with respect to this part of the 
appeal.  

II. New and Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the Veteran filed his February 2005 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis 

The Board finds that new and material evidence has been 
received to reopen the Veteran's claim for service connection 
for PTSD.  Specifically, the evidence received sine the June 
1991 final RO decision includes VA medical records dated 
December 1975; VA medical records from February 2004 to June 
2007; a March 2006 VA PTSD examination; the Veteran's 
testimony at his November 2005 DRO hearing; a letter written 
by the Veteran's neighbor; three letters written by the 
Veteran's children; a letter written by the Veteran's wife; a 
letter written by a family friend; and the Veteran's 
personnel records.  These documents qualify as "new" because 
none were previously submitted and they are all material 
because they contain a PTSD diagnosis and/or discuss the 
Veteran's alleged in-service stressors, to include at least 
one that has been linked to his PTSD.  Such evidence raises a 
reasonable possibility of substantiating the claim.  Because 
the Board has reopened the claim, it must now make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 Vet. 
App. at 405; accord Anderson, 9 Vet. App. at 546.  

III. Service Connection

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current  
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

IV. Analysis

a. Factual Background

Service Personnel Records

The Veteran's DD Form 214 and service personnel records 
reveal that he served as a military policeman assigned to the 
557th MP Company and the 615th MP Company during his service 
in the Republic of Vietnam; participated in an unnamed 
campaign; and is in receipt of the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and an 
Overseas Bar.  In addition, the Veteran had guard duty in an 
area "designated as authorizing entitlement to special pay 
for duty subject to hostile fire."  



Service Treatment Records

The Veteran's January 1971 Pre-Induction Examination reveals 
a normal psychiatric assessment.  On the accompanying Report 
of Medical History, the Veteran indicated he had a history of 
"nervous trouble."  The examiner noted that the Veteran 
suffered from "nervous headaches."  The Veteran's April 
1972 Separation Examination also reveals a normal psychiatric 
assessment.

The Veteran's service treatment records show no complaints of 
or treatment for PTSD or related symptoms during active 
service.

VA Treatment Records

A December 1975 VA treatment record indicates that the 
Veteran received mental health counseling for "distressing 
events" on three separate occasions.  The clinician 
indicated that he proposed two forms of therapy, but the 
Veteran refused.  The clinician noted that "[n]o further 
purpose would be served by seeing this patient at this 
time."

A November 2004 VA mental health consultation note indicates 
that the Veteran complained of nightmares, flashbacks, 
depressed mood, and lack of concentration.  The provisional 
diagnosis was PTSD.

An April 2005 VA mental health treatment note indicates that 
the Veteran reported feeling "flighty and nervous" for 
several months.  He also complained of frequent nightmares, 
mood swings, difficulty concentrating, and decreased energy.  
The Veteran reported being in the military police while in 
the Army.  He stated that he had been involved in firefights 
while on convoy guard duty.  The DSM-IV diagnosis included 
PTSD, and the examiner checked a box marked "combat 
trauma."  The examiner determined that the Veteran presented 
a history and symptoms "strongly suggestive of PTSD, even 
though he doesn't meet strict DSM-IV criteria due to lack of 
symptoms of avoidance of stimuli or numbing of 
responsiveness."

An October 2005 VA mental health treatment note indicates 
that the Veteran reported serving with the military police in 
Vietnam and was involved in convoy escorts where he was under 
attack and often narrowly missed getting killed.  He 
complained of increasing nightmares, flashbacks, rage 
episodes, irritability, and dissociative spells.  The 
diagnosis was chronic, severe PTSD.
  
VA treatment records dated from November 2005 to June 2007 
show that the Veteran has been receiving treatment at VA for 
PTSD.

March 2006 VA Examination

The Veteran reported that his job in Vietnam was that of 
military policeman and that his main duties consisted of off 
limits city patrol and convoy escort duty.  He stated that 
while on convoy escort duty he was subjected to small arms 
fire, sniper fire, rocket and mortar attacks, land mines, as 
well as normal road hazards in a combat zone.  He reported 
that these convoys were attacked and that some of his 
comrades were wounded.  He reported recurrent and intrusive 
thoughts, nightmares, flashbacks, panic attacks, avoidance of 
stimuli, numbing of general responsiveness, increased 
arousal, and exaggerated startle response.  The Veteran was 
diagnosed with PTSD.  The examiner explained:

[The Veteran] has many more symptoms than 
require[d] to make the diagnosis, in fact he has 
virtually all of the symptoms, and most of them are 
severe.  Therefore, he currently meets criteria for 
the diagnosis of Post Traumatic Stress Disorder.  

The examiner opined that the Veteran's PTSD was caused by his 
service in the Army in Vietnam.

November 2005 DRO Hearing

During his hearing, the Veteran testified that while 
performing his duties as a military policeman, he encountered 
a number of stressful events that endangered his life.  
Specifically, the Veteran testified that during perimeter 
guard around Long Binh, a security guard lit a cigarette and 
was shot in the face.  He further testified that while on 
convoy escorts he was "fired on quite a bit."  Hearing 
Transcript at 4.  He described one convoy mission where 
several soldiers were wounded, and stated that he assisted 
the medics.  The Veteran also testified that he was shot at 
by fellow soldiers when he "would bust them and get them 
with drugs."  Hearing Transcript at 8.

b. Discussion

The Veteran essentially contends that he came under attack by 
weaponry fire on multiple occasions during his service in 
Vietnam as a military policeman and that such experiences 
caused his current PTSD.  Specifically, he has identified his 
stressors to include finding a M-16 round in his sleeve; 
jumping out of a helicopter and sinking into a rice paddy; 
guarding medics and other military personnel while they 
retrieved bodies and body parts and being subjected to 
weaponry fire while on convoys.  The Veteran has further 
asserted that a friend and fellow soldier was killed during 
combat in Vietnam and the loss of his friend also contributed 
to his PTSD.  The Veteran has provided a list of names of 
people he served with in Vietnam, but the RO determined that 
there was not enough information to allow corroboration.  See 
January 2006 Memorandum.

The Board notes that the medical evidence of record 
sufficiently establishes that the Veteran currently meets the 
diagnostic criteria for PTSD.  An October 2005 VA  treatment 
note contains a diagnosis of chronic, severe PTSD.  The March 
2006 VA examiner gave an Axis I diagnoses of PTSD.  In 
addition, the Veteran's VA treatment records from November 
2005 to January 2007 include multiple assessments of PTSD.  
While the Board recognizes that the April 2005 clinician 
found that the Veteran did not fully meet the DSM-IV criteria 
for PTSD, he indicated that the Veteran's history and 
symptoms were "strongly suggestive" of PTSD.  

In addition, the April 2005 clinician determined that the 
Veteran's PTSD was related to combat trauma.  (Emphasis 
added.)  The record does not confirm the Veteran engaged in 
combat while in Vietnam.  He did not receive any medals or 
decorations evincing combat and his military occupational 
specialty (MOS) was military policemen.  

The Board further notes that the March 2006 VA examiner 
determined that the Veteran's PTSD was caused by his Vietnam 
experience, to include being subjected to small arms and 
mortar fire while maintaining guard duty on convoys.  Thus, 
the Veteran's PTSD has been linked by competent medical 
opinion to a claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).  

Since the record does not confirm the Veteran engaged in 
combat while in Vietnam, his testimony alone is not 
sufficient to establish the occurrence of the claimed in-
service stressors and must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board finds that the Veteran's claimed exposure 
to sniper attacks and mortar fire while on convoy guard duty 
is credible and consistent with the circumstances of his 
service in Vietnam.  Service personnel records show that the 
Veteran was assigned to the 557th and the 615th MP.  The 
Veteran has testified that he was exposed to hostile fire 
while on convoy guard duty.  Given that the Veteran was a 
military policeman in a hostile area, and considering 
comments from several clinicians who have examined the 
Veteran in recent years and have not questioned the veracity 
of these statements, the Board finds that the evidence falls 
at least in relative equipoise as to whether the Veteran was 
subjected to weaponry fire while on active duty in Vietnam.  
As noted above, there is ample competent evidence of a 
diagnosis of PTSD and of a nexus between such and the 
verified in-service stressor.  Resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that service 
connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2008).








ORDER

New and material evidence has been received to reopen a claim 
for service connection for PTSD.

Service connection for PTSD is granted.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


